Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                July 27, 2018

The Court of Appeals hereby passes the following order:

A18A2042. ODION v. VARON et al.

      In 2014, the trial court entered a final order granting summary judgment to the
defendants in this case, and Gege Odion filed an untimely appeal of that order, which
this Court dismissed on April 17, 2015. See Case No. A15A1447. Years later, Odion
filed a number of post-judgment motions, which the trial court dismissed in an order
entered on February 3, 2017. On February 17, 2017, Odion filed an application for
discretionary appeal of that order in this Court, which we dismissed on March 16,
2017. See Case No. A17D0297. Odion also filed a notice of appeal from the same
order seeking to invoke the jurisdiction of our Supreme Court, but the Supreme Court
transferred the appeal to this Court pursuant to OCGA § 15-3-3.1.1 This Court then
dismissed that appeal on November 8, 2017. See Case No. A18A0540. Odion filed
a petition for certiorari from that order, and while that petition was pending,2 he
apparently filed an “Amended Notice of Appeal,” which resulted in the docketing of
an additional appeal in the Supreme Court. See Case No. S18A1188. The Supreme
Court transferred that appeal to this Court on May 23, 2018, noting that they
construed the amended notice of appeal “as another attempt to seek direct review of
the orders that [Odion] previously sought to challenge.”


      1
        Under that statute, effective January 1, 2017, the Supreme Court no longer has
direct appellate jurisdiction over cases involving title to land or equity. See Ga. L.
2016, p. 883 § 6-1 (effective date).
      2
      The Supreme Court denied that petition for certiorari on June 4, 2018. See
Case No. S18C0530.
      Therefore, on two prior occasions, this Court has dismissed Odion’s appeals
from the same February 3, 2017 order at issue in this appeal, and he is barred from
seeking further appellate review of that order. See Ross v. State, 310 Ga. App. 326,
327 (713 SE2d 438) (2011) (dismissal of previous appeal “constitutes binding law of
the case” and precludes appellate review of issues raised in previous appeal);
Potter-Miller v. Reed, 302 Ga. App. 199,200 (2) (690 SE2d 215) (2010) (effect of
dismissal of earlier appeal from the appealable judgment was to affirm the judgment
of the trial court); Echols v. State, 243 Ga. App. 775, 776 (534 SE2d 464) (2000) (“It
is axiomatic that the same issue cannot be relitigated ad infinitum. The same is true
of appeals of the same issue on the same grounds.”).
      Accordingly, this appeal is DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        07/27/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.